Title: From Thomas Jefferson to Steuben, 4 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Jan. 4. 1781.

Majr. Dick calls on me for an order for the militia of this place to march. I beg you will be so good as to consider the militia of every place as under your command from the moment of their being embodied, and to direct their motions and stations as you please.
I have the honor to be with great respect Sir your most obedt. servt.,

Th: Jefferson

